This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA .
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-12, 31-33, & 35-37 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20060110930 A1 (Senzaki'930 {incorporating by reference PCT/US2003/021575 that published as WO 2004008491 A2 (Kowalski'491)}) view of US 20100183825 A1 (Becker'825 {as evidenced by "Fiji F200 200mm Thermal/Plasma ALD Systems: Installation and Use Manual." CAW-02635 Rev. 0.6 (13 March 2012). Cambridge NanoTech Inc. pp 1-164. (Fiji'200)}), US 20040083961 A1 (Basceri'961), and optionally one or more of US 20030003635 A1 (Paranjpe'635), JP 2006124832 A (Sato'832), and US 20070042581 A1 (Sano'581).
Regarding claims 1, 33, & 35-37, Senzaki'930 discloses a sequential infiltration synthesis apparatus (batch atomic layer deposition system {batch ALD system} 10; see also apparatus 100 in FIGs. 1 & 3 of Kowalski'491) comprising:
a boat (boat 110; see also carrier 106 supported by movable pedestal 130 in FIGs. 1 & 3 of Kowalski'491) configured to hold one or more substrates (i.e., plurality of substrates {substrates 112; see also one or more substrates 108 in FIGs. 1 & 3 of Kowalski'491});

    PNG
    media_image1.png
    2302
    4268
    media_image1.png
    Greyscale

FIG. 5A of Senzaki'930
a reaction chamber (mini-batch chamber 202; see also vessel 101 in FIGs. 1 & 3 of see also carrier 106 supported by movable pedestal 130 in FIGs. 1 & 3 of Kowalski'491), a bottom part of the boat (see inverted quartz crucible 142 of movable pedestal 130 raised during processing to seal with o-ring 132 on base-plate 124 of apparatus 100 in FIGs. 1 & 3 of Kowalski'491) configured to seal the reaction chamber in response to the boat (boat 110; see also carrier 106 supported by movable pedestal 130 in FIGs. 1 & 3 of Kowalski'491) being moved into the reaction chamber (mini-batch chamber 202; see also vessel 101 in FIGs. 1 & 3 of Kowalski'491);

    PNG
    media_image2.png
    2403
    2835
    media_image2.png
    Greyscale

FIG. 1 of Kowalski'491 (Cropped)
see also vessel 101 in FIGs. 1 & 3 of Kowalski'491) a vaporized first precursor (precursor 1 of bubbler system 20) or a vaporized second precursor  (precursor 2 of direct liquid injection {DLI} system 16), the precursor distribution and removal system comprising:

    PNG
    media_image3.png
    2379
    3583
    media_image3.png
    Greyscale

FIG. 4 of Senzaki'930
a precursor feed flow duct (FIGs. 1 & 4: gas inlet 12; FIG. 2: gas inlet 31; & FIG. 3: gas inlet 57 {51 disclosure}) that is partially common to both a first precursor feed flow path and a second precursor feed flow path,
2(CH3)6, or Al2Me6), triethyl aluminum (TEA, Al2(C2H5)6, or Al2Et6), dimethylaluminumhydride (DMAH, (CH3)2AlH, or Me2AlH) (Al(L)x, where L is a ligand selected from the group consisting of amine, amides, alkoxides, halogens, hydrides, alkyls, azides, nitrates, nitrites, cyclopentadienyls, carbonyl, carboxylates, diketonates, acetamidinates, ketoimides, diimides, alkenes, alkynes, substituted analogs thereof, and combinations thereof; & where x is an integer less than or equal to the valence number for M),
a second container (e.g., FIGs. 1 & 4: reservoir 22 for precursor 2 of DLI system 15; FIG. 2: reservoir 38b for precursor 2 of DLI system 34; & FIG. 3: reservoir 58B for precursor 2 of bubbler system 54; alternatively oxidizing agent reservoir &/or nitridating agent reservoir), coupled to the second precursor feed flow path, containing the second precursor selected from the group consisting of an oxidant chosen from the group consisting of water (H2O), ozone (O3), hydrogen peroxide (H2O2), and a nitridizer chosen from the group consisting of ammonia (NH3) and hydrazine (N2H4) (oxidizing agent such as ozone {O3}, peroxides {e.g., H2O2}, water {H2O} … etc., ¶¶[0058]-[0059]; nitridating agent such as ammonia {NH3}, hydrazine {N2H4}, ¶[0059]), and
a gas removal pump (vacuum pump configured to control pressure, gas flow, & insure rapid purging of process chamber 102 of batch ALD system 10);
a heating system  (heating system configured to heat manifold so as to prevent condensation 
Senzaki'930: FIGs. 1, 2, & 4-5B; ¶¶[0012]-[0019]; ¶¶[0021]-[0022]; ¶¶[0026]-[0042]; & ¶¶[0045]-[0067]; Kowalski'491: FIGs. 1, 3, & 8-19; p. 5, l. 10 - p. 7, l. 13; p. 7, l. 25 - p. 8, l. 30; p. 9, l. 17 - p. 11, l. 23; p. 12, l. 29 - p. 16, l. 22; & p. 18, l. 29 - p. 24, l. 23.
Regarding claims 1, 33, & 35-37, Senzaki'930 does not expressly disclose:
a distribution reaction chamber valve disposed between the precursor feed flow duct and the reaction chamber and configured to provide controllable access to the reaction chamber, and.
a purge reaction chamber valve disposed between the reaction chamber and a source of purge gas.
Regarding claims 1, 33, & 35-37, Basceri'961 discloses:
a precursor feed flow duct (compartment 172 of gas container 170) that is partially common to both a first precursor feed flow path (e.g., from 1st source 162a to outlet valve 176 by way of 1st inlet valve 174a) including a first precursor valve
(e.g., 1st inlet valve 174a) configured to flow the first precursor to the precursor feed flow duct (compartment 172 of gas container 170) and a second precursor feed flow path (e.g., from 2nd source 162b to outlet valve 176 by way of 2nd inlet valve 174b) including a second precursor valve (e.g., 2nd inlet valve 174b) configured to flow the second precursor to the precursor feed flow duct (compartment 172 of gas container 170),
a distribution reaction chamber valve (outlet valve 176) disposed between the precursor 
a purge reaction chamber valve (e.g., purge gas inlet valve 174c between purge gas source 162c & gas container 170) disposed between the reaction chamber (chamber 120) and a source of purge gas (between purge gas source 162c).
FIGs. 4-9; & ¶¶[0020]-[0043].

    PNG
    media_image4.png
    1274
    1539
    media_image4.png
    Greyscale

FIG. 9 of Basceri'961 (Cropped)
Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the distribution reaction chamber and purge reaction chamber valves as disclosed by Basceri'961 to the precursor distribution and removal system of Senzaki'930.
Regarding claims 1, 33, & 35-37, Senzaki'930 does not expressly disclose:
a sequence controller operably connected to the precursor distribution and removal system and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the one or more substrates (i.e., plurality of substrates) when run on the sequence controller, wherein the sequence controller operates to execute the program to perform the infiltration of the infiltrateable material, to:

activate the precursor distribution and removal system to close the distribution reaction chamber valve and open the purge reaction chamber valve to remove a portion of the first precursor from the reaction chamber for a second period T2;
activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed; and
activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve while providing the second precursor to the reaction chamber,
the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the one or more substrates (i.e., plurality of substrates) during the third period T3,
the program in the memory is programmed with the first period T1 longer than the second period T2,
a temperature within the reaction chamber during the process of infiltration of the infiltrateable material is controlled to a temperature between 50°C and 150°C using the heating system, and
the second period T2 has a duration long enough to remove the first precursor from the 
the second period T2 has a duration long enough to remove the first precursor to a predefined depth of the infiltrateable material.
Regarding claims 1, 33, & 35-37, Becker'825 (as evidenced by Fiji'200) discloses a sequential infiltration synthesis apparatus (gas deposition system 1000) comprising:
a reaction chamber (gas deposition chamber 1040, 5000 … etc.) constructed and arranged to hold at least a first substrate (substrate supported by substrate holder 2070, 5090 … etc.);
a precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 &

    PNG
    media_image5.png
    492
    1053
    media_image5.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)
vacuum system 10000) to provide to (by way of input gas panel 11000) and remove (by a see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8 "CAUTION: OVERFILLING THE CYLINDER MAY RESULT IN LIQUID BEING PULLED INTO THE
SYSTEM."; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide"  pp. 97-120 at p. 106 "The headspace is the portion of the precursor cylinder between the top of the liquid or solid precursor and the ALD valve which becomes filled with the precursor vapor."), the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) comprises:

    PNG
    media_image6.png
    1536
    2339
    media_image6.png
    Greyscale

FIG. 11 of Becker'825 (Cropped)

    PNG
    media_image7.png
    779
    1282
    media_image7.png
    Greyscale

FIG. 3 of Becker'825

    PNG
    media_image8.png
    444
    851
    media_image8.png
    Greyscale

FIG. 6 of Becker'825 (Cropped)
a precursor feed flow duct (precursor port 1030, 5100 … etc.) that is partially

a purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) disposed between the reaction chamber (gas deposition chamber 1040, 5000 … etc.) and a source of purge gas,
a gas removal pump (turbo vacuum pump 1110 of vacuum system 10000),
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command"
a gas removal pump (turbo vacuum pump 1110 of vacuum system 10000),
a heating system (system configured to heat one or more of reactants, substrate being coated, gas deposition walls {a.k.a. reaction chamber walls}, precursor input components, chamber outflow components … etc.; see also e.g., Fiji'200: "Heater Command" pp 100-101 that depicts the reactor heaters, each heater having a name and a number {e.g., heaters 18-20 for precursor jackets, heater 12 for conical portion 5030, heaters 13 & 14 for gas deposition chamber 1040, 5000 … etc., heater 15 for substrate holder 2070, 5090 … etc., heater 16 for precursor port 1030, 5100 … etc., heater 17 for ALD valves, heater 23 for stop {a.k.a. isolation} valve 5025 … etc.) and,

    PNG
    media_image9.png
    646
    608
    media_image9.png
    Greyscale

FIG. at p. 100 of Fiji'200 (Cropped)
a sequence controller (control module {a.k.a. system controls, controller, side mounted controller, side controller … etc.} 1130, 14100, 15100, 16100, 17100 … etc. including computer processing, power distribution, operator interface, communications, and various other electrical control systems as may be required to control all operations of 

    PNG
    media_image10.png
    570
    874
    media_image10.png
    Greyscale

FIG. at p. 21 of Fiji'200 (Cropped)
precursor mass flow rates or gas volumes, setting plasma gas mass flow rates or gas volumes, selecting the number of deposition cycles, setting desired vacuum pressures, setting various temperatures substrate, precursors, chamber walls, trap … etc., measuring & tracking system performance, collecting data, communicating with external devices, and any other control functions that may be required to operate gas deposition system 1000) operably connected to the precursor distribution and removal system (input gas panel 11000 within gas cabinet 1020 & vacuum system 10000) and comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller operates, during operation of the sequential infiltration synthesis apparatus, to 

    PNG
    media_image11.png
    694
    1140
    media_image11.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)

    PNG
    media_image12.png
    423
    878
    media_image12.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
activate the precursor distribution and removal system to open the first precursor valve 

    PNG
    media_image13.png
    611
    708
    media_image13.png
    Greyscale

Exposure Mode™ FIG on p. 17 of Fiji'200 (Cropped)
activate the precursor distribution and removal system to close the first precursor valve (e.g., 1st ALD valve at precursor#1) and open the purge reaction chamber valve (e.g., valve associated with exciter tube 5110 to facilitate the delivery of uncharged plasma gas through exciter tube 5110 to purge the hollow gas deposition volume 5080 of gas deposition chamber 1040, 5000 … etc.) to remove a portion of the first precursor from the reaction chamber (gas deposition chamber 1040, 5000 … etc.) for a second period T2;
activate the precursor distribution and removal system to load the second precursor during the second period T2 while a second precursor valve (e.g., 2nd ALD valve 
activate the precursor distribution and removal system to open the second precursor valve (e.g., 2nd ALD valve at precursor#2) to provide and maintain the second precursor for a third period T3 in the reaction chamber (gas deposition chamber 1040, 5000 … etc.) by way of the precursor feed flow duct (precursor port 1030, 5100 … etc.),
wherein a pressure of the second precursor builds up during a load period of the third period T3 by closing a removal reaction chamber valve (Exposure Mode™, stop or isolation valve 5025 is closed to isolate gas deposition chamber 1040, 5000 … etc. from the vacuum exhaust line and ALD valve opens to "pulse" a selected precursor into the process chamber; see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112; "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114) while providing the second precursor to the reaction chamber,
wherein the second precursor infiltrates the infiltrateable material and reacts with infiltrated first precursor derivative in the infiltrateable material on the substrate during the third period T3,
the program in the memory is programmed with the first period T1 longer than the second period T2; and
a temperature (e.g., relatively low process temperature windows {e.g. less than 400°C}) within the precursor feed flow duct (precursor port 1030, 5100 … etc.) during the process of infiltration of the infiltrateable material is controlled to a temperature 
the second period T2 having a duration long enough to remove the first precursor to a tuned depth of the infiltrateable material (e.g., a purger period being sufficiently long to remove excess precursor {see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18}).

    PNG
    media_image12.png
    423
    878
    media_image12.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature 
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claims 1, 33, & 35-37, the examiner has shown above that Becker'825 (as evidenced by Fiji'200) discloses:
a sequence controller operably connected to a precursor distribution and removal system, the
sequence controller comprising a memory provided with a program to execute infiltration of an infiltrateable material provided on the substrate when run on the sequence controller, the sequence controller programmed to perform that above sequence associated with a distribution chamber valve (associated with gas box, see, e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 10).
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure 

    PNG
    media_image14.png
    754
    641
    media_image14.png
    Greyscale

FIG. at p. 10 of Fiji'200
Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe TM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
A motivation for adding the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961 is to facilitate high aspect ratio depositions (e.g. Exposure Mode™ processing).  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the sequence controller as disclosed by Becker'825 (as evidenced by Fiji'200) while at the same time operably connecting the sequence controller to the precursor distribution and removal system of Senzaki'930 and/or the combination of Senzaki'930 and Basceri'961.
Each of the limitations:
"activate the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber" associated with the program in the memory of the sequence controller;

"activate the precursor distribution and removal system to load the precursor feed flow duct with the second precursor during the second period T2 while the distribution chamber valve is closed" associated with the program in the memory of the sequence controller; and
"activate the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber" associated with the program in the memory of the sequence controller,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open a distribution reaction chamber valve provide and maintain the first precursor for a first period T1 in the reaction chamber;
the program in the memory of sequence controller of Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to close the distribution reaction chamber valve and open a purge reaction chamber valve to provide a purge gas to the reaction chamber to remove a portion of the first precursor from the reaction chamber for a second period T2;

the program in the memory of sequence controller of the Becker'825 (as evidenced by Fiji'200) is capable of activating the precursor distribution and removal system to open the distribution reaction chamber valve to provide and maintain the second precursor for a third period T3 in the reaction chamber,
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Becker'825 (as evidenced by Fiji'200); the prior art apparatus of the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200); and/or the prior art apparatus of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), since Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825, discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Becker'825 (as evidenced by Fiji'200) as well as the combination of Senzaki'930 and Becker'825 (as evidenced by Fiji'200) and/or the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200).  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claims 1, 33, & 35-37, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18), programming the memory of the sequence controller with the second period T2 having a duration long enough to remove the first precursor from the surface of 
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84,

    PNG
    media_image12.png
    423
    878
    media_image12.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
"Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Regarding claims 1, 33, & 35-37, in an alternative interpretation, Senzaki'930 does not expressly disclose:
the first precursor selected from the group consisting of trimethyl aluminum (TMA, Al2(CH3)6, or Al2Me6), triethyl aluminum (TEA, Al2(C2H5)6, or Al2Et6), dimethylaluminumhydride (DMAH, (CH3)2AlH, or Me2AlH); and
a temperature within the reaction chamber during the process of infiltration of the infiltrateable material controlled to a temperature between 50°C and 150°C using the heating system.
Regarding claims 1, 33, & 35-37, Paranjpe'635 discloses:
a first precursor selected from the group consisting of trimethyl aluminum (TMA, Al2(CH3)6, or Al2Me6), triethyl aluminum (TEA, Al2(C2H5)6, or Al2Et6), dimethylaluminumhydride (DMAH, (CH3)2AlH, or Me2AlH) (trimethylaluminum {TMA} used as an aluminum source ¶[0030]),
a second precursor selected from the group consisting of an oxidant chosen from the group consisting of water (H2O), ozone (O3), hydrogen peroxide (H2O2), and a nitridizer chosen from the group consisting of ammonia (NH3) and hydrazine (N2H4) (water used as oxidant ¶[0031]), and
a temperature within a reaction chamber during a process controlled to a temperature between 50°C and 150°C (surface of substrate 101 heated to a temperature ~150°C - 200°C, although a temperature range of between 60°C - 350°C will prove operable ¶[0031]; system 200 with warm-wall {maintained at ~70°C} stainless steel chamber 201 & reactants introduced through multi-zone showerhead 203 {maintained at ~100°C} ¶[0035]) using the heating system.
FIGs. 1, 2, & 4; ¶¶[0014]-[0015]; ¶[0017]; & ¶¶[0027]-[0047].

    PNG
    media_image15.png
    4572
    2750
    media_image15.png
    Greyscale

FIG. 1 of Paranjpe'635

    PNG
    media_image16.png
    2677
    3233
    media_image16.png
    Greyscale

FIG. 2 of Paranjpe'635

    PNG
    media_image17.png
    2285
    3905
    media_image17.png
    Greyscale

FIG. 4 of Paranjpe'635
2O}) of Senzaki'930, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use trimethylaluminum {TMA} as the first precursor while controlling the temperature within the reaction chamber during processing between 50°C and 150°C as disclosed by Paranjpe'635 with the second precursor (water {H2O}) of Senzaki'930.
Regarding claims 1, 33, & 35-37, in an alternative interpretation, Senzaki'930 does not expressly disclose:
an exhaust conduit extending between the precursor feed flow duct and the gas removal pump, separate from the reaction chamber such that the gas removal pump is configured to purge the precursor feed flow duct via the exhaust conduit.
Regarding claims 1, 33, & 35-37, Sato'832 discloses:
an exhaust conduit (bypass pipe 100) extending between a precursor feed flow duct (e.g., between valve V7 & any one of valves V2, V3, V4, & V6 by way of processing gas storage container 20) and a gas removal pump (vacuum
pump 70), separate from a reaction chamber (reaction vessel 30) such that the 
FIGs. 1 & 4-6; Table 1-4; ¶¶[0014]-[0019]; ¶¶[0025]-[0028]; & ¶¶[0029]-[0040].

    PNG
    media_image18.png
    2574
    3927
    media_image18.png
    Greyscale

FIG. 1 of Sato'832
A motivation for adding the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump of Senzaki'930 (and/or the combination of Senzaki'930 and Basceri'961; and/or the combination of Senzaki'930, Basceri'961, and Becker'825 {as evidenced by Fiji'200}) is to improve the efficiency of exhausting of the precursor feed flow duct.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump of Senzaki'930 (and/or the combination of Senzaki'930 and Basceri'961; and/or the combination of Senzaki'930, Basceri'961, and Becker'825 {as evidenced by Fiji'200}).
In addition and/or in the alternative regarding claims 1, 33, & 35-37, Sano'581 discloses:
an exhaust conduit (bypass piping 119) extending between a precursor feed flow duct (mixer 109) and a gas removal pump (exhaust unit 105 {e.g., vacuum pump}),
separate from a reaction chamber (reaction chamber 104) such that the gas removal pump (exhaust unit 105 {e.g., vacuum pump}) is configured to purge the precursor feed flow duct (mixer 109) via the exhaust conduit (bypass piping 119).
FIGs. 10 & 14; ¶[0177]; ¶[0181]; ¶¶[0112]-[0120]; ¶¶[0130]-[0138]; & ¶¶[0147]-[0150].
A motivation for adding the exhaust conduit as disclosed by Sato'832 between the precursor feed flow duct and gas removal pump of Senzaki'930 (and/or the combination of Senzaki'930 and Basceri'961; and/or the combination of Senzaki'930, Basceri'961, and Becker'825 {as evidenced by Fiji'200}) is to provide a means for accommodating the stabilization of a flow from the one or more respective precursor sources.  Such addition and configuration, as the application of a basic technique (or common tool) of the trade to yield no more than a predictable outcome, is obvious.  That is, because a gap between the prior art and Applicant's system is simply not so great, Applicant's system is obvious to one reasonably skilled in the art.  Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976); KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see MPEP § 2143 (D).

    PNG
    media_image19.png
    2758
    3876
    media_image19.png
    Greyscale

FIG. 14 of Sano'581
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the exhaust conduit as disclosed by Sano'581 between the precursor feed flow duct and gas removal pump of Senzaki'930 (and/or the combination of Senzaki'930 and Basceri'961; and/or the combination of Senzaki'930, Basceri'961, and Becker'825 {as evidenced by Fiji'200}).
Regarding claim 2, given that Becker'825 (as evidenced by Fiji'200) discloses:
a load period of between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value})
 "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),
the load period of the third period T3 between 5 and 500 seconds
is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 3, given that Becker'825 (as evidenced by Fiji'200) discloses:
a "default overpressure threshold {Torr} being 500 Torr (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 82 " Overpressure threshold {Torr})
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe TM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),
the pressure within the reaction chamber during the process of infiltration of the infiltrateable material during the load period of the third period T3 reaching 5 Torr or higher
is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 4, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being greater than a load period and the load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value})
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),

is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 5, given that Becker'825 (as evidenced by Fiji'200) discloses:
a "default overpressure threshold {Torr} being 500 Torr (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 82 " Overpressure threshold {Torr})

    PNG
    media_image12.png
    423
    878
    media_image12.png
    Greyscale

Exposure Mode™ - Uniform Coating FIG on p. 18 of Fiji'200
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji  "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),
the pressure in the reaction chamber during the process of infiltration of the infiltrateable material during the load period of the third period T3 being between 5 Torr and 100 Torr
is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 7, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being sufficiently long to remove excess precursor (see e.g., Fiji'200: "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18)
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),

is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 9, given that Becker'825 (as evidenced by Fiji'200) discloses:
a load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value})
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),
programming the memory of the sequence controller with the third period T3 to be between 1 to 20000 seconds
is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 10, given that Becker'825 (as evidenced by Fiji'200) discloses:
activating the precursor distribution and removal system to remove a portion of the second precursor from the reaction chamber for a fourth period T4 after the third period T3 at the end of the infiltration cycle (see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, at p. 111)

    PNG
    media_image11.png
    694
    1140
    media_image11.png
    Greyscale

Exposure Mode™ Recipe Development at p. 111 of Fiji'200 (Cropped)
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe TM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),
programming the memory of the sequence controller with a fourth period T4 after the third period T3 at the end of the infiltration cycle and the cycle being performed once
is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 11, given that Becker'825 (as evidenced by Fiji'200) discloses:
a purger period being greater than a load period and the load period of being between 0.015 to 10 seconds (see e.g., Fiji'200: "Software Reference" pp. 73-84, at p. 76 "Pulse {#, value})
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.),

is obvious in view of the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581.
Regarding claim 12, the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581, by way of Senzaki'930, discloses:
one or both of the first precursor (FIGs. 1 & 4: reservoir 22 for precursor 1 of bubbler system 20; FIG. 2: reservoir 38A for precursor 1 of DLI system 34; & FIG. 3: reservoir 58A for precursor 1 of bubbler system 54) and second precursor (FIGs. 1 & 4: reservoir 22 for precursor 2 of DLI system 15; FIG. 2: reservoir 38b for precursor 2 of DLI system 34; & FIG. 3: reservoir 58B for precursor 2 of bubbler system 54) being a liquid precursor, and

    PNG
    media_image20.png
    1493
    2715
    media_image20.png
    Greyscale

FIG. 2 of Senzaki'930 (Cropped)
see also apparatus 100 in FIGs. 1 & 3 of Kowalski'491) comprising:
a direct liquid injector (DLI) vaporizer system (FIG. 2: reservoir 38A for precursor 1 of DLI system 34; FIGs. 1 & 4: reservoir 22 for precursor 2 of DLI system 15; & FIG. 2: reservoir 38b for precursor 2 of DLI system 34)
(Senzaki'930: FIGs. 1, 2, & 4-5B; ¶¶[0012]-[0019]; ¶¶[0021]-[0022]; ¶¶[0026]-[0042]; & ¶¶[0045]-[0067]; Kowalski'491: FIGs. 1, 3, & 8-19; p. 5, l. 10 - p. 7, l. 13; p. 7, l. 25 - p. 8, l. 30; p. 9, l. 17 - p. 11, l. 23; p. 12, l. 29 - p. 16, l. 22; & p. 18, l. 29 - p. 24, l. 23.); and
the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581, by way of Becker'825 (as evidenced by Fiji'200), discloses:

    PNG
    media_image5.png
    492
    1053
    media_image5.png
    Greyscale

FIG. at p. 8 of Fiji'200 (Cropped)
a liquid vaporizer system (see e.g., Fiji'200: "Standard Gas Box Configurations" pp. 7-11 at p. 8; see also e.g., Fiji'200: "Heater Control Area" pp. 80-83 at p. 80; see also e.g., Fiji'200: "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120 at 

    PNG
    media_image14.png
    754
    641
    media_image14.png
    Greyscale

FIG. at p. 10 of Fiji'200

    PNG
    media_image21.png
    475
    543
    media_image21.png
    Greyscale

FIG. at p. 80 of Fiji'200 (Cropped)
(Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC
Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe TM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.)
Regarding claim 31, the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581, by way of Paranjpe'635, discloses:
a temperature within a reaction chamber during a process controlled to a temperature between 50°C and 128°C (surface of substrate 101 heated to a temperature ~150°C - 200°C, although a temperature range of between 60°C - 350°C will prove operable ¶[0031]; system 200 with warm-wall {maintained at ~70°C} stainless steel chamber 201 & reactants introduced through multi-zone showerhead 203 {maintained at ~100°C} ¶[0035]).
FIGs. 1, 2, & 4; ¶¶[0014]-[0015]; ¶[0017]; & ¶¶[0027]-[0047].
Regarding claim 32, the combination of Senzaki'930, Basceri'961, and Becker'825 (as evidenced by Fiji'200), and optionally one or more of Paranjpe'635, Sato'832, and Sano'581, by way of Becker'825 (as evidenced by Fiji'200), discloses:
a pressure of the first precursor is increased during the first period T1 by closing the removal reaction chamber valve (Exposure Mode™, stop or isolation valve 5025 is closed to isolate gas deposition chamber 1040, 5000 … etc. from the vacuum exhaust line and ALD valve opens to "pulse" a selected precursor into the process chamber; see e.g., Fiji'200: "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio 
Becker'825: FIGs. 2-7, 10, 11, 14-16, 18, & 19; ¶[0049]; ¶¶[0055]-[0086]; ¶¶[0092]-[0097]; & ¶¶[0100]-[0107]; see also, e.g., Fiji'200: "SECTION 1: System Overview – Base System" pp. 1-19, "Standard Gas Box Configurations" pp. 7-11, "Deposition Modes" p. 17, "Exposure Mode Summary - Coating High Aspect Ratio Structures" p. 18, "SECTION 3: Turbo with APC Control" pp. 37-41, "ALD Booster™" pp. 56-57, "Software Reference" pp. 73-84, "Heater Control Area" pp. 80-83, "SECTION 6: Fiji Recipe and Applications Guide" pp. 97-120, "Fiji Recipe Development Overview" p. 98, "Heater Command" pp 100-102, "Thermal ALD Recipe Development" pp. 104-108, "Exposure ModeTM" pp. 108-113, "Technical Information for High Aspect Ratio Depositions" pp. 110-112, "High Aspect Ratio Features with Temperature Sensitive Precursors" p. 112, "High Aspect Ratio Features with Plasma" p. 112, "Vacuum Pump Isolation" p. 112, "Stopvalve command" p. 112, & "APC command" pp. 113-114.
Response to Arguments
Applicant's arguments accompanying Applicant's reply dated 08 December 2021 with respect to claims 1-5, 7, 9-12, 31-33, & 35-37 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716